         Case 2:20-cv-00404-DCN Document 13 Filed 12/07/20 Page 1 of 6




                          UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF IDAHO

  PETER C. JENSEN IV,
                                                   Case No. 2:20-cv-00404-DCN
          Plaintiff,
                                                   MEMORANDUM DECISION AND
  vs.                                              ORDER

  SHUNDESTA L. CALLICUT, and
  JOHN KOSKINEN,

          Defendants.



                                   I. INTRODUCTION

        Pending before the Court is Defendants Shundesta L. Callicut and John Koskinen’s

Motion to Substitute and to Dismiss. Dkt. 6. Having reviewed the record and the briefs, the

Court finds that the facts and legal arguments are adequately presented. Accordingly, in

the interest of avoiding further delay, and because the Court finds the decisional process

would not be significantly aided by oral argument, the Court will decide the motion without

oral argument. Dist. Idaho Loc. Civ. R. 7.1(d)(1)(B). For the reasons set forth below, the

Court finds good cause to GRANT the motion.

                                    II. BACKGROUND

        Plaintiff Peter C. Jensen IV initiated this case in Idaho state court against Callicut

and Koskinen, who have both worked for the Internal Revenue Service (“IRS”), alleging

that they extorted money from him through the collection of his taxes. Callicut and

Koskinen thereafter filed a notice of removal. Dkt. 1. On September 3, 2020, they filed a



MEMORANDUM DECISION AND ORDER - 1
          Case 2:20-cv-00404-DCN Document 13 Filed 12/07/20 Page 2 of 6




Motion to Substitute and to Dismiss, asserting that the United States of America should be

a party defendant in lieu of them and that this case should be dismissed for various reasons.

Dkt. 6. The day after the motion was filed, the Clerk of Court sent a standard Notice to Pro

Se Litigants to Jensen informing him of his procedural requirements and the gravity of the

situation. Dkt. 7. Jensen responded by filing a so-called Notice of Invalid Notice to Pro Se

Litigant, in which he objected to the notice and proclaimed that he did not have to respond

to any motion filed in this Court. Dkt. 9.

        In line with his objection and proclamation, Jensen did not respond to Callicut and

Koskinen’s motion. Due to the passing of the twenty-one-day deadline for Jensen’s

Response, see Dist. Idaho Loc. Civ. R. 7.1(c)(1), the Court issued two successive notices

of its intent to dismiss this case for failure to prosecute. Dkts. 10, 11. To date, Jensen has

not taken any action to pursue his claims in this case.1

                                    III. LEGAL STANDARD

        Federal Rule of Civil Procedure 12(b)(6) permits a court to dismiss a claim if the

plaintiff has “fail[ed] to state a claim upon which relief can be granted.” A Rule 12(b)(6)

dismissal may be based on either a ‘lack of a cognizable legal theory’ or ‘the absence of

sufficient facts alleged under a cognizable legal theory.’” Johnson v. Riverside Healthcare

Sys., LP, 534 F.3d 1116, 1121 (9th Cir. 2008) (citation omitted). In deciding whether to




1
  On November 30, 2020, Jensen filed an “Affidavit of Allegations” stating, among other things, that if
certain individuals did not rebut his presumptive statements in fifteen days, he would deem them admitted.
Dkt. 12. He also stated that he did not consent to have this case removed, demonstrating his
misapprehension of the procedural rules regarding removal. See 28 U.S.C. § 1446. Jensen did not, however,
respond to the merits of Defendants’ motion or to the motion at all for that matter as the Court ordered.


MEMORANDUM DECISION AND ORDER - 2
          Case 2:20-cv-00404-DCN Document 13 Filed 12/07/20 Page 3 of 6




grant a motion to dismiss, the court must accept as true all well-pled factual allegations

made in the pleading under attack. Ashcroft v. Iqbal, 556 U.S. 662, 663 (2009). A court is

not, however, “required to accept as true allegations that are merely conclusory,

unwarranted deductions of fact, or unreasonable inferences.” Sprewell v. Golden State

Warriors, 266 F.3d 979, 988 (9th Cir. 2001). Dismissal without leave to amend is

inappropriate unless it is beyond doubt that the complaint could not be saved by an

amendment. See Harris v. Amgen, Inc., 573 F.3d 728, 737 (9th Cir. 2009).2

                                           IV. DISCUSSION

        At the outset, the Court dismisses Callicut and Koskinen as parties and substitutes

the United States of America for them. Nothing from the Complaint indicates that either

named defendant had any personal involvement with Jensen’s federal taxes. Nor does the

Complaint allege any conduct specific to the two named defendants. Rather, it appears that

Jensen is bringing a suit for refund of taxes already paid, which statutorily requires a

substitution of the United States of America as the defendant. 26 U.S.C. § 7422(f)(1)–(2).

        Even if it appeared that Jensen were proceeding against the two named defendants,

he would be doing so as to actions they took in their official capacity as agents of the IRS,

which also means this action is “essentially a suit against the United States.” Gilbert v.

DaGrossa, 756 F.2d 1455, 1458 (9th Cir. 1985); see also Atkinson v. O’Neill, 867 F.2d

589, 590 (10th Cir. 1989) (“When an action is one against named individual defendants,




2
  Defendants seek dismissal of this case on several grounds, but the Court includes only the Rule 12(b)(6)
standard because that is the basis on which the Court focuses its attention. An analysis of the other asserted
grounds is unnecessary given the various reasons supporting dismissal of this case.


MEMORANDUM DECISION AND ORDER - 3
         Case 2:20-cv-00404-DCN Document 13 Filed 12/07/20 Page 4 of 6




but the acts complained of consist of actions taken by defendants in their official capacity

as agents of the United States, the action is in fact one against the United States.”). Indeed,

a suit for a refund of taxes is properly maintained against the United States because it is

the real party in interest. Therefore, the Court substitutes the United States of America for

Callicut and Koskinen, who are hereby dismissed from this case.

       The Court also concludes that this case must be dismissed for several reasons. First,

despite several notices that a failure to take action would lead to dismissal, Jensen has still

neglected to prosecute this case. See Fed. R. Civ. P. 41(b). Second, Jensen has also not

responded to a dispositive motion, which he was explicitly warned would warrant dismissal

of this case. Indeed, the Clerk of Court mailed a standard Notice to Pro Se Litigants with

the warning that a failure to respond to dispositive motions would be fatal to Jensen’s case:

       Your Response to Any of these Motions is REQUIRED

              You are warned that if you do not file your response opposing the
       motion within 21 days (or such other time period set by the Court), the Court
       will consider the facts provided by the moving party as undisputed and may
       grant the motion based on the record before it, or it may dismiss your
       entire case for failure to prosecute (abandonment of your case). See Local
       Rule 7.1(e)(2); Fed. R. Civ. P. 41(b).

Dkt. 7 (emphasis in original). Instead of responding to the motion, Jensen objected to the

notice and asserted to the Clerk of Court that he did not have to respond to the motion or

any other motion for that matter because the Court “is a mere figment of the imagination.”

See Dkt. 9. Jensen’s lack of response under this misguided view offers another procedural

reason for dismissal of this case since a failure to respond to the motion in the allotted time

is deemed consent to the motion being granted. See Dist. Idaho Loc. Civ. R. 7.1(e)(1).



MEMORANDUM DECISION AND ORDER - 4
         Case 2:20-cv-00404-DCN Document 13 Filed 12/07/20 Page 5 of 6




       Lastly, the merits of Defendants’ Motion to Dismiss offer a final reason for the

Court to dismiss this case. The Court agrees that Jensen’s claims are precluded by two

periods of limitations governing tax refund suits, and therefore they are not cognizable.

There are two separate but related periods of limitations for tax refund suits: a period to

file a refund claim with the IRS, see 26 U.S.C § 6511(a)–(b), and a period to file a refund

suit following a properly filed, and denied, refund claim, see 26 U.S.C. §§ 6532(a),

7422(a). 26 U.S.C. § 7422(a) states that no “suit or proceeding shall be maintained in any

court” for a refund of taxes or penalties paid “until a claim for refund or credit has been

duly filed with the Secretary” under the federal tax laws and Treasury regulations. To be

“duly filed” under this provision, a refund claim submitted to the IRS must comply with

the limitations set forth in 26 U.S.C. § 6511. Imperial Plan Inc. v. United States, 95 F.3d

25, 26 (9th Cir. 1996). 26 U.S.C. § 6511 contains two provisions for determining the

timeliness of a refund claim filed with the IRS. 26 U.S.C. § 6511(a)–(b); Comm’r v. Lundy,

516 U.S. 235, 239–40 (1996). A claim for refund must be made “within 3 years from the

time the return was filed or 2 years from the time the tax was paid,” whichever is later, thus

establishing a filing deadline. 26 U.S.C. § 6511(a).

       Here, it is evident from the allegations in the Complaint that Jensen has not complied

with the necessary procedural steps for pursuing a tax refund suit. In painstaking detail,

Jensen’s letter attached to his Complaint articulates the income tax he paid from 1968 to

2010. However, this time period is well outside the timely three-year or two-year filing

deadline set in the Internal Revenue Code. Therefore, because the Complaint is facially




MEMORANDUM DECISION AND ORDER - 5
          Case 2:20-cv-00404-DCN Document 13 Filed 12/07/20 Page 6 of 6




noncompliant with these statutes of limitation, this action must be dismissed.3

        The Court recognizes that leave to amend is to be liberally provided, but under these

circumstances, any amendment would suffer from these same timing and claim-filing

defects, which in turn make any amendment futile. See Johnson v. Buckley, 356 F.3d 1067,

1077 (9th Cir. 2004) (“Futility alone can justify the denial of a motion to amend.”).

                                             V. ORDER

For the foregoing reasons, the Court HEREBY ORDERS:

        1. Defendants’ Motion to Substitute and Dismiss (Dkt. 6) is GRANTED.

        2. Callicut and Koskinen are dismissed from this case, and the United States of

            America is the substituted for them.

        3. This case is DISMISSED with PREJUDICE and CLOSED.


                                                        DATED: December 7, 2020


                                                        _________________________
                                                        David C. Nye
                                                        Chief U.S. District Court Judge




3
 To the extent Jensen was intending to proceed under the Federal Tort Claims Act, such a suit must have
been directed at the United States of America, not the two named defendants, and would have run in to the
same defects. See 28 U.S.C. § 2679(a)–(b)(1).


MEMORANDUM DECISION AND ORDER - 6
